Citation Nr: 1500428	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  09-31 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Whether the RO committed clear and unmistakable error (CUE) when, by rating decisions entered in January 1994 and June 1996, it failed to assign a 100 percent rating for posttraumatic stress disorder (PTSD) for periods prior to August 27, 1995 (exclusive of periods of temporary total rating from August 2, 1992 to November 2, 1992 and from September 14, 1993 to November 9, 1993).

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1964 to June 1967.  He also served in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2008 and April 2009 decisions by the RO that, in pertinent part, and in effect, denied the Veteran's claim of CUE in the original (December 1982) RO rating decision assigning a 10 percent rating for PTSD; denied CUE in a subsequent (October 1984) RO rating decision confirming the 10 percent rating; found that the Veteran was not entitled to an effective date prior to August 27, 1995, for the assignment of a total (100) percent rating for PTSD on the basis of CUE (the effective date of the 100 percent rating having been established in a June 1996 RO rating decision); found that he was not entitled to recognition of his son, R.W., as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of 18; and denied service connection for tinnitus.

By a statement dated on July 3, 2012, the Veteran indicated that he wished to withdraw from appeal his CUE claim and his claim for service connection for tinnitus.  The next day, he asked that his appeal of those issues be reinstated.

In August 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

This case was previously before the Board in March 2013.  Based on the various statements then of record, from both the Veteran and his representative, the Board characterized the CUE issue in terms of whether the RO committed CUE when, by rating decisions entered in December 1982, September 1984, January 1994, and June 1996, it assigned, and subsequently confirmed, a 10 percent rating for posttraumatic stress disorder (PTSD) for all periods prior to August 27, 1995 (exclusive of periods of temporary total rating from August 2, 1992 to November 2, 1992 and from September 14, 1993 to November 9, 1993).  The Board determined that the RO's December 1982 and September 1984 decisions had been subsumed by Board decisions dated in March 1984 and December 1985, respectively, and therefore could not be reversed or revised on the basis of CUE; and dismissed without prejudice to refiling the Veteran's claims of CUE in the RO's January 1994 and June 1996 decisions as legally insufficient.  His "helpless child" claim, and his claim for service connection for tinnitus, were remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By a memorandum decision dated in August 2014, the Court vacated and remanded that portion of the Board's decision that dismissed without prejudice to refiling the Veteran's request for revision of the January 1994 and June 1996 RO decisions based on CUE.  With regard to the remaining matters the Board decided, the Court found that the Veteran had not challenged the Board's determination that the December 1982 and October 1984 RO decisions had been subsumed and could not be revised on the basis of CUE.  As such, the Court considered the appeal of those matters to have been abandoned, and dismissed them without a decision on the merits.

Meanwhile, in June 2014, after taking further action consistent with the Board's March 2013 remand, the RO granted the Veteran's "helpless child" claim, thereby removing that matter from appellate status.  Thereafter, in July 2014, the prior denial of his claim for service connection for tinnitus was confirmed and continued in a supplemental statement of the case (SSOC).

The Board notes that, in addition to the paper claims file, the Veteran has records stored in paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) files.  The electronic files include additional materials, including submissions associated with the Veteran's appeal before the Court, the Court's memorandum decision, and a November 2014 brief from his current representative, which the Board has reviewed.

The Board's present decision is limited to the Veteran's claim for service connection for tinnitus.  For the reasons set forth below, the other issue remaining on appeal, pertaining to CUE in the RO's January 1994 and June 1996 decisions, is being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

On August 14, 2014, VA received notification from the Veteran that he wished to withdraw his appeal with respect to service connection for tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appeal with respect to service connection for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.

On August 14, 2014, prior to the promulgation of an appellate decision on the matter, VA received notification from the Veteran that he wished to withdraw his appeal with respect to service connection for tinnitus.  Thus, no allegations of errors of fact or law remain for appellate consideration with regard to that particular issue.  As such, the Board does not have jurisdiction to review the appeal of that issue, and it must be dismissed.


ORDER

The appeal with respect to service connection for tinnitus is dismissed.


REMAND

In its August 2014 memorandum decision, the Court found that the Board had not provided adequate reasons and bases for its determination that the Veteran's claims of CUE in the RO's January 1994 and June 1996 decisions were insufficiently plead.  In so concluding, the Court noted that an appellant does not lose his status as a pro se appellant by virtue of the fact that he has had the assistance of a veterans service organization; that the Board is obligated to read liberally a pro se filing alleging CUE; and that a pro se appellant's CUE request must also be read sympathetically, which requires, among other things, that VA fill in omissions and gaps that an unsophisticated claimant may leave in describing his or her specific dispute of error with the underlying decision(s).  See Memorandum Decision, slip op. at pp. 4-5 (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009), Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005), Acciola v. Peake, 22 Vet. App. 320 (2008), and Canady v. Nicholson, 20 Vet. App. 393 (1996)).

Since the time of the Board's March 2013 decision, the Veteran has advanced additional statements in support of his appeal.  Among the submissions is an October 2013 brief, submitted to the Court, wherein the Veteran's representative before the Court appears to assert that the Veteran is not seeking to establish entitlement to one or more intermediate ratings (i.e., ratings between 10 and 100 percent) for PTSD for periods prior to August 27, 1995, on the basis of CUE; but rather is seeking to establish a 100 percent rating for those periods.  In the Board's view, that clarification, coupled with the Veteran's past statements to the effect that he required inpatient care for PTSD in 1993, 1994, and 1995-and more recent statements (in March and May 2013) to the effect that he could not go to work, or missed a lot of work, during that time frame-is sufficient to give rise to a justiciable claim of CUE.  See e.g., Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that, under the rating criteria in effect prior to November 1996, a total rating for PTSD was warranted if a veteran was demonstrably unable to obtain or retain employment as a result of psychoneurotic symptoms).

The AOJ has not yet considered the Veteran's argument on the merits.  Accordingly, and in order to avoid any prejudice to the appellant, a remand to the AOJ for such consideration, in the first instance, is warranted.  See, e.g., Jarrell v. Nicholson, 20 Vet. App. 326, 332 (2006); Bernard v. Brown, 4 Vet. App. 384 (1993).

For the reasons stated, this matter is REMANDED for the following actions:

1.  Take adjudicatory action on the merits of the question of whether the RO committed CUE when, by rating decisions entered in January 1994 and June 1996, it failed to assign a 100 percent rating for PTSD for periods prior to August 27, 1995 (exclusive of periods of temporary total rating from August 2, 1992 to November 2, 1992 and from September 14, 1993 to November 9, 1993).  In so doing, specifically consider and discuss whether the available evidence-to specifically include the medical evidence dated from February 1992, forward-compelled the conclusion, to which reasonable minds could not differ, that the Veteran was demonstrably unable to obtain or retain employment as a result of PTSD and, therefore, was entitled to a 100 percent rating for periods prior to August 27, 1995 (exclusive of periods of temporary total rating that have already been established).

2.  If any portion of the benefit sought remains denied, the Veteran and his representative should be issued an SSOC.  An appropriate period of time should be allowed for response.

After the Veteran and his representative have been given an opportunity to respond to the SSOC, the claims file should be returned to this Board for further appellate review.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

The remanded matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


